Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a flute layer and internal susceptor layer” recited in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2, 13 and 25 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hart (US 4,785,160).  Regarding claims 1-2, 13 and 25, Hart discloses, figure 1, sleeve type carton for microwave cooking food products comprising a top (14), bottom (10) and a first (12) and second (20) side wall, the first side wall (12) links the top (14) and bottom (10) wall, wherein the top wall (14) comprises at least one notch or aperture (23) located in a free edge and the second side wall (20) extends from the bottom wall (10) and comprises on a free edge at least one corresponding extension (22) that is suitable for locking with the notch or aperture (23) of the top wall (14) so as .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5, 10, 14-17, 22 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hart (US 4,785,160), in view of Pederson (US 2004/0062839). Regarding claims 3-5, 15-17, Hart discloses substantially all features of the claimed invention except the top and bottom walls comprise at least one venting opening.  Pederson discloses top and bottom walls comprise at least one venting opening (36, Figure 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Hart the top and bottom walls comprise at least one venting opening as taught by Pederson in order to vent the steam out of the package.  Regarding claims 10 and 22, the bottom side of the package comprises at least three precuts, that can be unfolded downwardly from the bottom wall, so as to .
Claims 6, 11-12, 18 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hart (US 4,785,160), in view of Zeng (US 2006/0172045).  Regarding claims 6 and 18, Hart discloses substantially all features of the claimed invention except the sleeve comprises an external paper layer, a flute layer and an internal susceptor layer that contacts the food product.  Zeng discloses a food package having a sleeve (350) comprises an external paper layer, a flute layer and an internal susceptor layer that contacts the food product (par. 0042 and par. 0059).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Hart an external paper layer, a flute layer and an internal susceptor layer that contacts the food product as taught by Zeng in order to thermal insulated outside and heat the food inside the package. Regarding claims 11-12 and 23-24, Hart/Zeng discloses substantially all features of the claimed invention including Zeng discloses the food containers with different sizes and shapes (par. 0059 of Zeng), but does not specifically disclose the top and bottom walls have a size of between 8 and 15 cm and the width of the side walls is between 2 and 4 cm.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the food container .
Claims 7 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hart (US 4,785,160), in view of Zeng (US 2006/0172045) and further in view of Tiffany et al (US 2005/0042360).  Hart/Zeng discloses substantially all features of the claimed invention except the flute layer has a thickness of between 0.3 mm to 2 mm. Tiffany discloses a flute layer has a thickness of between 0.3 mm to 2 mm (par. 0042).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Hart/Zeng the flute layer has a thickness of between 0.3 mm to 2 mm as taught by Tiffany in order to suit for user specific application.
Claims 8  and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hart (US 4,785,160), in view of Zeng (US 2006/0172045) and further in view of Bohrer et al (US 4,553,010).  Hart/Zeng discloses substantially all features of the claimed invention except the paper layer is a grease proof layer.  Bohrer discloses a paper layer is a grease proof layer (col. 4, lines 60-65). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Hart/Zeng the paper layer is a grease proof layer as taught by Bohrer in order to improve the quality of the paperboard.
Claims 9 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hart (US 4,785,160), in view of Zeng (US 2006/0172045) and further in view of Hamblin (US 6,137,099).  Hart/Zeng discloses substantially all features of the claimed invention except the susceptor layer has an optical density.  Hamblin discloses a susceptor layer has an optical density (col. 1, lines 23-27).  It would have been .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Babu et al (US 5,298,708) discloses microwave active tape having a cured polyolefin pressure-sensitive adhesive layer.  Bomar et al (US 3,366,496) discloses food package process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 10, 2021